                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Heather Massey,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               1:19-cv-00152-WCM
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
                                      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 7, 2020 Order.

                                               August 7, 2020




        Case 1:19-cv-00152-WCM Document 20 Filed 08/07/20 Page 1 of 1
